Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton,
a la que se unen el Juez Presi-dente Señor Andréu García y el Juez Asociado Señor Rebollo López.
Aunque estamos conformes con la sentencia que hoy emite el Tribunal, mediante la cual se revoca el dictamen del foro apelativo y se ordena la supresión de la evidencia incautada producto de un registro ilegal, estimamos nece-sario expresarnos por separado por entender que los regis-tros realizados por los agentes del Negociado de Rentas Internas del Departamento de Hacienda, en casos como el de autos, violan las garantías constitucionales contra re-gistros irrazonables.
*745A pesar de que el Tribunal decide no expresarse me-diante opinión sobre el particular, el recurso de epígrafe realmente nos permite dilucidar si un agente del Nego-ciado de Rentas Internas del Departamento de Hacienda puede registrar mediante una máquina de rayos X (sin una orden judicial y sin motivo fundado) la maleta de un pasa-jero al éste desembarcar del avión, con el único propósito de descubrir objetos sujetos a la imposición de arbitrios.
A nuestro juicio, como dicho registro no está relacionado con la seguridad del tráfico aéreo, éste es irrazonable en violación de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Por ende, tanto la evidencia que resultó de dicho registro, como la que se pro-curó a base de información obtenida en él, es inadmisible en un proceso judicial.
HH
En 1998 el Sr. José A. Cedeño Laclaustra arribó a Puerto Rico en un vuelo procedente de Filadelfia, Pennsylvania. Mientras desembarcaba del avión y se diri-gía al área de recogido de equipaje, agentes de la Unidad de Inspección Electrónica de Equipaje (un cuerpo especia-lizado del Negociado de Rentas Internas del Departamento de Hacienda) removieron las maletas de todos los pasaje-ros del avión de la correa de transporte de equipaje y las sometieron a examen por máquinas de rayos X. No surge de los autos que se haya informado a ninguno de los pasa-jeros de este examen ni que se haya obtenido su consenti-miento para llevarlo a cabo. Durante la inspección del equipaje de Cedeño Laclaustra, uno de estos agentes, José Burgos Guzmán, percibió dos “bultos” en la maleta que le parecieron “material tributable”. Acto seguido, los agentes tomaron fotografías de las maletas de Cedeño Laclaustra y las colocaron nuevamente en la correa de transporte. Bur-gos Guzmán se dirigió entonces al área de recogido de *746equipaje, dónde también se encontraban otros cuatro agen-tes del Negociado de Rentas Internas.
Cuando Cedeño Laclaustra recogió su equipaje para sa-lir del aeropuerto fue intervenido por uno o más agentes del Negociado de Rentas Internas. Ya en este momento, según declaró el agente Burgos Román bajo juramento, él se encontraba detenido y no estaba en libertad para irse del lugar. Burgos Román le indicó que su detención respon-día a una inspección de rutina y, acto seguido, le preguntó qué llevaba en las maletas. Manifestó el agente que Ce-deño Laclaustra le respondió que llevaba marihuana. Esta declaración provocó que Burgos Román le ordenara a Ce-deño Laclaustra abrir su maleta. El peticionario acató la orden, permitiendo que los agentes incautaran dos paque-tes cerrados envueltos en plástico negro. Sólo entonces, los agentes le hicieron las advertencias legales a Cedeño La-claustra y formalizaron su arresto. Luego de realizar una prueba de campo de los paquetes incautados, se reveló que contenían marihuana.
Por estos hechos se presentó acusación contra José A. Cedeño Laclaustra por violación al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971, según enmendada, 24 L.P.R.A. see. 2401 et seq. Celebrada la vista preliminar, el Tribunal de Pri-mera Instancia determinó que no existía causa probable para acusar a Cedeño Laclaustra de los delitos imputados, por habérsele violado el debido proceso de ley. El Ministe-rio Público acudió en alzada y obtuvo una determinación favorable para acusar por infracción al referido artículo.
Oportunamente, Cedeño Laclaustra presentó una mo-ción de supresión de evidencia en la que adujo que la sus-tancia controlada incautada por los agentes del Negociado de Rentas Internas del Departamento de Hacienda era producto de un registro ilegal, por lo que no debía admi-tirse en evidencia. Planteó, en lo aquí pertinente, que: (1) el registro electrónico se realizó sin una orden judicial ni *747causa probable; (2) perseguía un propósito penal y no ad-ministrativo; (3) los agentes del Negociado de Rentas In-ternas no tenían la autoridad legal para llevarlo a cabo; (4) la detención posterior que se realizó fue ilegal, y (5) no se le habían hecho las advertencias sobre sus derechos, según requerido por la jurisprudencia.
El Tribunal de Primera Instancia declaró sin lugar la moción de supresión de evidencia, por lo que Cedeño La-claustra acudió en revisión al Tribunal de Circuito de Apelaciones. El foro intermedio denegó el recurso al con-cluir que éste había consentido válidamente a un registro administrativo.
A solicitud del acusado, esta Curia expide el auto de certiorari y, mediante sentencia, revoca el dictamen recu-rrido y ordena la supresión de la evidencia incautada. Aun-que estamos de acuerdo con este curso de acción, estima-mos prudente expresarnos por separado en vista de la importancia de la controversia planteada ante nos. Veamos.
h-H
De entrada, valga aclarar que los registros que realizan los agentes de la Unidad de Inspección Electrónica de Equipaje del Departamento de Hacienda en el equipaje de los pasajeros que desembarcan en los aeropuertos del país se rigen por un “procedimiento”,(1) amparado a su vez en las Secs. 6140(a)(2) y (9) del Código de Rentas Internas, 13 L.RR.A. secs. 8140(a)(2) y (9). Éstas disponen, en lo perti-nente:
(a) A los fines de la aplicación y administración de esta Parte, y en adición a cualesquiera otros deberes y poderes es-*748tablecidos en el mismo, se faculta al Secretario para:
(2) Inspeccionar el equipaje y los artículos introducidos en Puerto Rico por viajeros procedentes del exterior cuando haya razones para creer que se están introduciendo artículos sujetos al pago de impuestos fijados en la Parte IV. Esta inspección o examen podrá verificarse en cualquier momento sin que para ello sea necesario el consentimiento del viajero, consignatario de la persona que reclama la propiedad de dichos artículos o del porteador de los mismos.
(9) Arrestar a cualquier persona que sea sorprendida en el acto de violar alguna disposición de la Parte IV o de sus regla-mentos e interrogar a dicha persona y conducirla ante el ma-gistrado competente para la acción judicial que corresponda. (Énfasis suplido.)
Estas disposiciones se reproducen en el Art. 8.001(2) y (9) del Reglamento Núm. 3890 del Departamento de Hacienda.
El “procedimiento” de la Unidad de Inspección Electró-nica de Equipaje, a su vez, ordena la inspección automá-tica, sin causa probable o motivo fundado y sin orden judicial, de todo el equipaje de pasajeros que arriban a la isla provenientes de Estados Unidos.(2) De este texto surge que uno de los propósitos principales, aunque no el único, de la Unidad de Inspección Electrónica de Equipaje es la detec-ción de material delictivo que traen los viajeros de Estados Unidos. Los efectivos de la Unidad, como agentes del Ne-gociado de Rentas Internas, son agentes del orden público con facultad para arrestar por disposición expresa del Có-digo de Rentas Internas, 13 L.RR.A. see. 8147. Estos agen-tes gozan de un carácter dual. No son sólo funcionarios administrativos, sino que además son funcionarios del or-den público.
*749Más aún, las violaciones a las disposiciones tributarias del Código de Rentas Internas en materia de arbitrios constituyen delito en sí mismas. Así lo disponen las Sees. 6087 a la 6096 (13 L.P.R.A. sees. 8087-8096). Dispone la citada See. 6087:
“Toda persona que no cumpla con cualquier disposición de la Parte IV [Arbitrios] o de los reglamentos promulgados en vir-tud del mismo, o con cualquier otra ley o reglamento de Puerto Rico relacionado con impuestos de rentas internas, o que a sabiendas coopere, induzca, o de otro modo ayude a una persona a violar las leyes y reglamentos mencionados incurrirá en un delito menos grave y convicta que fuere será castigada con la penalidad establecida en la see. 6094 de esta Parte, a menos que específicamente se disponga otra pena en esta Parte.” (Énfasis suplido.)
A la luz de estas disposiciones, cabe formular la si-guiente interrogante, ¿resulta válido el registro inicial al que fue sometido el equipaje de Cedeño Laclaustra a tra-vés de la máquina de rayos X sin que mediara causa probable o motivo fundado de que éste presentara un riesgo de seguridad específico, inmediato y discernible a la protec-ción del aeropuerto? Veamos.
hH h-1 h-1
A. La Constitución del Estado Libre Asociado de Puerto Rico consagra en la Sec. 10 de su Carta de Dere-chos, L.P.R.A., Tomo 1, la protección contra los registros y allanamientos irrazonables. La Cuarta Enmienda a la Constitución de Estados Unidos hace lo propio en el foro federal y es además aplicable a Puerto Rico. Torres v. Puerto Rico, 442 U.S. 465 (1973). En síntesis, ambos textos disponen, en lo pertinente, que al Estado le está prohibido realizar registros irrazonables de la persona, morada y propiedad de los ciudadanos, a riesgo —explícito en nues-tra Constitución y derivado en la federal— de que la evi-dencia que obtenga de estos registros sea inadmisible en *750los tribunales. Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1; Enmda. IV, Const. EE. UU., L.P.R.A., Tomo 1.
Nuestra Constitución no es óbice para todo registro efec-tuado por el Estado, sino sólo para aquellos que sean irrazonables. Pueblo v. Ferreira Morales, 147 D.P.R. 238 (1998). No obstante, los registros realizados sin una orden judicial se presumen irrazonables, y es responsabilidad del Estado probar su razonabilidad.
Esta presunción se aplica tanto a los registros de natu-raleza penal como a los administrativos. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984). Aunque, de or-dinario, los registros administrativos exigen un estándar de causa probable menos riguroso que los registros pena-les, mientras adquieran más visos de carácter penal, más se aproximarán ambos estándares. Id., pág. 213.
La jurisprudencia de este Tribunal y de los tribunales federales ha concluido que el examen de individuos y de equipaje en los aeropuertos por medios electrónicos consti-tuye un registro. Pueblo v. Bonilla, 149 D.P.R. 318 (1999); United States v. Henry, 615 F.2d 1223 (9no Cir. 1980); U.S. v. $124,570 U.S. Currency, 873 F.2d 1240 (9no Cir. 1989); United States v. Davis, 482 F.2d 893 (9no Cir. 1973). Véase, además, 4 LaFave Search and Seizure: A Treatise on the Fourth Amendment Sec. 10.6(e) (1996). Esto, por virtud de la expectativa razonable de intimidad que tiene un viajero sobre el contenido de su equipaje. United States v. Davis, supra, págs. 904-905; Bond v. United States, 68 U.S.L.W. 4255, 4256 (2000). Dicha expectativa es aún mayor en el equipaje de carga (checked luggage) que en el de mano {carry-on luggage). LaFave, supra, pág. 641.
Por lo tanto, procede afirmar que la inspección del equi-paje de Cedeño Laclaustra mediante equipo de rayos X fue un registro en el sentido constitucional. Nos resta evaluar, entonces, si fue constitucionalmente razonable y si se die-ron las circunstancias que justifican prescindir de una or-den judicial.
*751B. La razonabilidad de los registros en aeropuertos de-pende, en primera instancia, de la finalidad que se persi-gue al realizarlos. Este postulado se deriva, precisamente, del criterio general que ha sido aplicado por la Corte Su-prema de Estados Unidos a registros y allanamientos en los que no existe sospecha razonable individualizada de conducta criminal. Indianapolis v. Edmond, 531 U.S. 32 (2000).
La validez de los registros de equipaje realizados en ae-ropuertos —fuere mediante equipo de rayos X, magneto-metro o registro físico— para enfrentarse al terrorismo aé-reo ha sido examinada extensamente por la jurisprudencia federal. Estas intromisiones, se ha dicho, están justificadas como parte de un “designio reglamentario general” que persigue un fin específico: la prevención del terrorismo aéreo. United States v. Davis, supra, pág. 908. Dicho pro-pósito justifica un registro enfocado directamente en la de-tección de armas y explosivos en el equipaje de mano al momento de abordarse un avión. Los hechos ocurridos el 11 de septiembre de 2001 claramente demuestran la nece-sidad que tiene el Estado de hacer registros de estos equi-pajes al momento de abordar los aviones para garantizar la seguridad de los pasajeros que utilizan la transportación aérea diariamente.
Sin embargo, un registro ilimitado al momento de reco-ger las maletas después de concluido el viaje, que no tiene el propósito de garantizar la seguridad de la transporta-ción aérea ni guarda relación alguna con el problema de terrorismo y que solamente busca identificar artículos tributables que los pasajeros traen a Puerto Rico, es intolerable constitucionalmente. U.S. v. $124,570 U.S. Currency, supra, pág. 1243.
... On the other hand, lawful airline searches of carry-on luggage may not he enlarged or tailored systematically to detect contraband (e.g.narcotics) unrelated to airline security.
*752... The government neither cites, nor have we found, any case upholding a warrantless administrative search for contraband unrelated to airline security concerns, absent exigent circumstances, consent, a finding of‘virtual certainty,’ or some other recognized exception to the warrant requirement. (Citas omiti-das y énfasis suplido.) U.S. v. Doe, 61 F.3d 107, 110 (1er Cir. 1995).
Precisamente, la jurisprudencia federal ha delimitado grandemente el alcance de estas intromisiones para así evitar el tipo de registro general e indiscriminado que rea-lizaron los agentes de la Unidad de Inspección Electrónica de Equipaje en el caso de autos. Así, cuando los distintos foros judiciales han validado registros en aeropuertos, y situaciones similares, sin mediar una orden judicial, no lo han hecho fundamentándose en una distinción talismánica entre registros administrativos y registros penales. Más bien, el corazón mismo de la justificación que valida un registro sin una orden judicial lo es el fin específico que persigue. “[P]urpose is often relevant when suspicionless intrusions pursuant to a general scheme are at issue.” Indianapolis v. Edmond, supra. La cuestión de verdadera importancia no es si ese fin es penal o administrativo, sino si el registro es necesario para promover un interés guber-namental apremiante. Esto surge claramente de United States v. Davis, supra, pág. 913, al decir: “Moreover, exercise of the constitutional right to travel may not be conditioned upon the relinquishment of another constitutional right (here the Fourth Amendment right to be free of unreasonable search), absent a compelling state interest.” (En-fasis suplido.) Así pues, lo que estamos haciendo es apli-cando un escrutinio estricto cuando se intenta validar una excepción a la protección constitucional contra registros sin una orden judicial.(3)
*753En términos más específicos, podemos observar que los registros de tipo rutinario sin una orden judicial que han validado los tribunales federales, están todos predicados en un interés apremiante de proteger la salud o la seguri-dad pública. Más aún, todos estos casos tienen en común que lo que se persigue es la prevención de un daño irreparable e inminente que puede ocurrir como consecuencia directa y prácticamente inmediata de la conducta ilícita que se pretende detener. Esta proximidad tanto en tiempo como en cadena de causalidad, es un factor fundamental de las excepciones que, por la protección de la salud y se-guridad públicas, se han hecho al requisito de orden judicial.
Así pues, en U.S. v. Schafer, 461 F.2d 856 (9no Cir. 1972), el Noveno Circuito validó el registro del equipaje de los pasajeros saliendo de Hawaii para prevenir la exporta-ción de enfermedades y pestilencias.(4) En ese caso, pues, estaba en juego la salud pública y el control de posibles epidemias de proporciones verdaderamente catastróficas. Por otra parte, en Downing v. Kunzig, 454 F.2d 1230 (6to Cir. 1972), se validó el registro de los maletines de las per-sonas que entraban a un edificio federal para asegurarse que no contuvieran armas ni explosivos. Véanse, además: United States v. Biswell, 406 U.S. 311 (1972) (vendedores de armas de fuego); Camara v. Municipal Court, 387 U.S. 523 (1967) (interés de salud y seguridad pública encarnado en un código de vivienda); See v. City of Seattle, 387 U.S. 541 (1967) (código de fuego).
De igual manera, en United States v. Davis, supra, el *754Gobierno perseguía el interés apremiante de prevenir la piratería aérea. “The essential purpose of the scheme is not to detect weapons or explosives or to apprehend those who carry them, but to deter persons carrying such material from seeking to board at all.” United States v. Davis, supra, pág. 908. La importancia y gravedad del problema de la piratería y el terrorismo aéreo justificaban la excep-ción en United States v. Davis, supra.
The need to prevent airline hijacking is unquestionably grave and urgent. The potential damage to person and property from such acts is enormous. The disruption of air traffic is severe. There is serious risk of complications in our foreign relations. (Escolios omitidos.) United States v. Davis, supra, pág. 910.
Por esto, se autorizó un registro limitado a armas y explosivos.
Sin embargo, esta justificación no está presente en el caso de autos. Como hemos mencionado, éste no tiene nada que ver con piratería de aviones ni la seguridad aérea. De hecho, Cedeño Laclaustra no cuestiona la facultad del Es-tado de hacer registros de equipaje antes de que los pasaje-ros aborden los aviones. Tampoco cuestiona el interés apre-miante que tiene el Estado para tomar medidas cautelares para garantizar la seguridad aérea, particularmente contra el terrorismo. Lo único que aquí se impugna es el regis-tro indiscriminado del Departamento de Hacienda de un equipaje al momento de desembarcar un pasajero con el propósito de detectar la importación de artículos sujetos a arbitrios en Puerto Rico.
Como se indicó en U.S. v. $124,570 U.S. Currency, supra, pág. 1243: “While narrowly defined searches for guns and explosives are constitutional as justified by the need for air traffic safety, ... a generalized law enforcement search of all passengers as a condition for boarding a commercial aircraft would plainly be unconstitutional.” (Citas omitidas y énfasis suplido.) Así, la excepción al requisito de orden judicial no aplica en casos en que, en vez de un in-terés de seguridad o salud pública inmediato, lo que se *755intenta promover es un interés generalizado de combatir la introducción de artículos sin pagar arbitrios. Esta distin-ción: surge claramente de la trilogía de casos Torres v. Puerto Rico, supra; Michigan Dept, of State Police v. Sitz, 496 U.S. 444 (1990), e Indianapolis v. Edmond, supra. Veamos.
En Michigan Dept, of State Police v. Sitz, supra, el Tribunal Supremo de Estados Unidos validó un sistema de bloqueos rutinarios para detectar conductores en estado de embriaguez. En síntesis, el Tribunal en dicho caso enten-dió que el interés apremiante de mantener a los conducto-res ebrios fuera de las carreteras, unido a la alta efectivi-dad del método empleado, sobrepasaba la leve intromisión en la privacidad de los conductores.
En primer lugar, debemos observar que en este caso el Tribunal entendió que existían “special government needs, beyond the normal need for law enforcement”. (Enfasis suplido.) Michigan Dept, of State Police v. Sitz, supra, pág. 449. La gravedad del problema de los accidentes provoca-dos por conductores ebrios fue el eje central que creaba una justificación para la intromisión. Michigan Dept, of State Police v. Sitz, supra, pág. 451, citando Breithaupt v. Abram, 352 U.S. 432, 439 (1957). Por el contrario, la situa-ción en el caso de autos es muy diferente. Se nos hace difícil pensar que el interés de recaudar arbitrios sobre aque-lla propiedad que traen los pasajeros a Puerto Rico es de un carácter tan apremiante como el de salvar las vidas de los pasajeros de ataques terroristas o de conductores ino-centes y sus familias. Además, el propósito de detener a los conductores ebrios es evitar ese daño irreparable inmi-nente a la salud y seguridad públicas al no dejarlos seguir conduciendo. Por último, la intromisión a la privacidad de los pasajeros, al someter todas sus maletas a un registro cuando desembarcan, es mucho mayor y menos efectiva para descubrir contrabando que el procedimiento llevado a *756cabo en Michigan Dept, of State Police v. Sitz, supra, para identificar conductores ebrios.
En este punto cabe mencionar el argumento que hace el Procurador General ante nos en cuanto a lo apremiante que es el interés del Estado de poder recaudar impuestos. Si bien es cierto que un gobierno sin dinero no puede fun-cionar, también es cierto que existen innumerables mane-ras para recaudarlo. Registrar a todos los pasajeros que llegan a Puerto Rico no es un medio necesario para la su-pervivencia fiscal del Estado. Además, el porcentaje de ar-bitrios que se recaudan de pasajeros es mínimo comparado con la cantidad que se recauda de la importación comercial de productos. Esta cantidad es aún más minúscula al com-pararla con el presupuesto total del Gobierno de Puerto Rico. Como tal, la efectividad que tienen los registros en los aeropuertos efectuados por los agentes del Negociado de Rentas Internas al promover el interés del Gobierno de adquirir recursos para su funcionamiento es verdadera-mente ínfima.
Por otra parte, en Indianapolis v. Edmond, supra, el Tribunal Supremo de Estados Unidos recientemente inva-lidó unos bloqueos en las carreteras similares a los referi-dos en Michigan Dept, of State Police v. Sitz, supra. La diferencia fundamental es que en este caso, los bloqueos tenían el propósito de encontrar drogas y no conductores ebrios. El Tribunal reiteró la norma de que un registro es ordinariamente irrazonable en ausencia de una sospecha individualizada. Indianapolis v. Edmond, supra. Repitió, además, que se han validado algunos regímenes de regis-tros sin sospecha individualizada cuando existe una nece-sidad especial, más allá de la necesidad normal de comba-tir el crimen. Id. Lo importante, sin embargo, es que el Tribunal hizo claro que “[i]n none of these cases, however, did we indicate approval of a checkpoint program whose primary purpose was to detect evidence of ordinary criminal wrongdoing”. Indianapolis v. Edmond, supra, pág. 38. *757Así pues, el Tribunal distinguió los registros en Indianapolis v. Edmond, supra, porque buscaban promover un inte-rés generalizado de combatir el crimen aclarando que, si se permitiese la creación de tales bloqueos para promover dicho interés, “the Fourth Amendment would do little to prevent such intrusions from becoming a rutine part of American life”. íd., pág. 42.
Como mencionáramos anteriormente, el caso de autos no presenta ninguna situación de emergencia ni el interés del Estado por recaudar arbitrios se puede catalogar como un interés apremiante. Más bien, se trata de un interés generalizado del Estado de hacer cumplir las leyes o com-batir el crimen de contrabando. Por lo tanto, la limitación de Indianapolis v. Edmond, supra, es directamente aplicable.
Por último, tal vez el caso más similar al de autos es Torres v. Puerto Rico, supra. En esa ocasión, el Tribunal Supremo de Estados Unidos declaró inconstitucional una ley local que autorizaba a agentes del orden público a registrar las maletas de los pasajeros que desembarcaban aviones en Puerto Rico con el propósito de ocupar armas, explosivos y contrabando. Torres v. Puerto Rico, supra. La única diferencia, pues, entre ese caso y el de autos es que en esa ocasión los funcionarios implicados eran agentes del Negociado de Investigaciones Criminales buscando drogas, armas o explosivos; mientras que en el caso de autos los funcionarios eran agentes de rentas internas buscando cualquier tipo de mercancía que no hubiese rendido arbi-trios, es decir, cualquier tipo de contrabando. Esta distin-ción nos parece inmaterial.
Por su parte, el Tribunal en Torres v. Puerto Rico, supra, precisamente distinguió entre los registros destinados a proteger la seguridad y salud públicas y aquellos encami-nados a combatir el crimen. íd., pág. 473. “Use of airport metal detectors with respect to passengers boarding aircraft and searches of persons entering military bases involve considerations not relevant to this case.” (Énfasis suplido.) íd., *758pág. 473 esc. 5. Una vez más el Tribunal catalogó los regis-tros en Torres v. Puerto Rico, supra, bajo el propósito general de combatir el crimen y, como tal, sujetos a los requisi-tos de la Cuarta Enmienda.
Valga resaltar que en dicho caso el Estado también ar-gumentó que “its law enforcement problems are so pressing that it should be granted an exemption from the usual requirements of the Fourth Amendment”. Torres v. Puerto Rico, supra, pág. 473. El Tribunal, sin embargo, rechazó tal conclusión y expuso: “we have not dispensed with the fundamental Fourth Amendment prohibition against unreasonable searches and seizures simply because of a generalized urgency of law enforcement.” Id., pág. 474.
Entendemos que el caso de autos es similar a Torres v. Puerto Rico, supra, y a Indianapolis v. Edmond, supra. El propósito fundamental de los registros en el caso ante nos es ejecutar la ley de arbitrios y capturar a sus evasores. Este interés generalizado, que no implica ningún tipo de amenaza inminente ni a la salud ni a la seguridad pública, está plenamente sujeto a los requisitos tanto de la Cuarta Enmienda de la Constitución de Estados Unidos, supra, como a los de la Sec. 10 del Art. II de nuestra Constitución, supra.
Cabe además mencionar, por último, que United States v. Davis, supra, y los demás casos que validaron los regis-tros de equipaje en aeropuertos no sólo eran registros de pasajeros al momento de abordar, sino que además eran registros de equipaje de mano (carry-on). “[I]t must be emphasized that the procedures just discussed are applicable to carry-on items only, and are not permissible as to checked luggage.” LaFave, supra, Sec. 10.6(e). Así pues, en United States v. Palazzo, 488 F.2d 942 (5to Cir. 1974), se resol-vió que un registro sin una orden judicial del equipaje de carga (checked luggage) de los pasajeros no era válido en ausencia de “exigent circumstances”. “[N]o anti-skyjacking necessity remained that would authorize the search of the *759baggage which had been checked at a remote point and was no longer in the possession or under the control of the suspects.” íd., pág. 946. Esto no quiere decir que el equi-paje de carga (checked luggage) nunca puede ser regis-trado, pero sí significa que en ausencia de amenaza a la seguridad o salud pública, no es válido constitucional-mente un registro sin una orden judicial o motivos fundados.
C. De otra parte, tampoco la teoría del registro admi-nistrativo de un negocio estrechamente reglamentado jus-tifica un registro de equipaje al momento de desembarque. Primeramente, debemos aclarar que esta excepción está diseñada para aplicar a los comercios estrechamente reglamentados. Pueblo v. Ferreira Morales, supra. Como tal, a lo que se refiere es a los registros que de dichos es-tablecimientos y papeles comerciales haga el Gobierno. íd., pág. 254. Bien sabido es que la protección que se puede extender a la privacidad en los asuntos del negocio de un individuo es menor a la que se le extiende al mismo indi-viduo en su faceta personal. En este sentido, aunque con-cluyéramos que una línea aérea cae bajo la excepción de una industria estrechamente reglamentada, esto le permi-tiría a las agencias competentes hacer registros rutinarios de, por ejemplo, los motores de los aviones y los expedien-tes de seguridad de la compañía. Por otra parte, no le daría acceso a dichas agencias a los efectos personales de los pasajeros. El que se expone a los registros en una industria estrechamente regulada es el propietario y la entidad jurí-dica, no los clientes. íd. Así pues, el Departamento de Sa-lud podría hacer inspecciones rutinarias de las cocinas de los restaurantes bajo su jurisdicción, pero no de las carte-ras y los bolsillos de todos los que estén cenando en el lugar.
Además, esta excepción constituye, realmente, una va-riante de la excepción por salud y seguridad pública que discutiéramos anteriormente. “De ordinario, una industria o actividad comercial es objeto de particular atención por el *760aparato estatal [y está sujeta a la excepción de industria estrechamente regulada] cuando la actividad realizada in-cide de manera significativa sobre la seguridad o salud pública.” (Énfasis suplido.) Pueblo v. Ferreira Morales, supra, pág. 254. “Es preciso examinar la naturaleza de la industria en cuestión para determinar si su operación in-cide sobre la seguridad y salud públicas.” íd., pág. 256.
Los intereses legítimos del Estado con respecto a la in-dustria del transporte son la preservación de la seguridad y la salud públicas, no el recaudo de arbitrios o la detección de narcóticos en los aeropuertos. Estas actividades del Es-tado son ajenas a la reglamentación de dicha industria. Ciertamente, la operación de una aerolínea cumple con los requisitos de un negocio altamente reglamentado, pero no así el uso, en calidad de cliente, de sus servicios. El nivel de escrutinio al que está sujeto el transportista no se trans-fiere al consumidor.
De todas maneras, interpretar el registro electrónico al que fue sometido el equipaje de Cedeño Laclaustra como un mero registro administrativo también obvia el propósito palmario de la incautación. En el caso de autos, los hechos demuestran que el registro electrónico de equipaje tiene un fin tanto penal como tributario.
D. Existe, sin embargo, una excepción reconocida por la jurisprudencia en que se permite el registro de la persona y equipaje de un pasajero al momento de desembar-que, sin causa probable ni orden judicial, el denominado “registro de frontera”. Dichas intervenciones están justifi-cadas por el derecho a controlar la entrada (y salida) de personas y mercancías al territorio de un país soberano.
La facultad de realizar un registro de frontera es inhe-rente al ejercicio de la soberanía y busca proteger la inte-gridad territorial del Estado. Torres v. Puerto Rico, supra, págs. 472-473. De este modo, se justifican los registros para fines de inmigración y aduana, inter alia, tanto en las fronteras físicas de un país como en las llamadas “fronte-*761ras constructivas”, como son los lugares de llegada de vue-los internacionales, aunque se encuentren en el interior del territorio. LaFave, supra, Sec. 10.5(a), pág. 530 et seq.
Sobre la aplicación del registro de frontera a los vuelos interestatales entre Puerto Rico y Estados Unidos, la Corte Suprema federal ha expresado claramente que las fronte-ras geográficas de Puerto Rico no son fronteras políticas en relación a los bienes y las personas que provienen de Esta-dos Unidos. Sostuvo la Corte Suprema en Torres v. Puerto Rico, supra, págs. 472-473,
... The authority of the United States to search the baggage of arriving international travelers is based on its inherent sovereign authority to protect its territorial integrity. By reason of that authority, it is entitled to require that whoever seeks entry must establish the right to enter and to bring into the country whatever he may carry. Puerto Rico has no sovereign authority to prohibit entry into its territory; as with all international ports of entry, border and customs control for Puerto Rico is conducted by federal officers. Congress has provided by statute that Puerto Rico must accord to all citizens of the United States the privileges and immunities of its own residents. (Citas omitidas y énfasis suplido.)
Los registros que lleva a cabo la Unidad de Inspección Electrónica de Equipaje en los aeropuertos del país son esencialmente iguales a los que la Corte Suprema de Esta-dos Unidos invalidó en Torres v. Puerto Rico, supra: regis-tros indiscriminados, sin el requisito de una orden judicial o un motivo fundado, realizados por agentes del orden pú-blico para detectar, inter alia, materiales y efectos cuya posesión es constitutiva de delito. Tales registros sólo se-rían constitucionalmente tolerables si se realizaran en una frontera internacional. La Corte Suprema de Estados Uni-dos ha hecho claro, sin embargo, que la “frontera” entre Puerto Rico y los estados federados es interestatal.
El Estado Libre Asociado de Puerto Rico, no obstante su relación política con Estados Unidos, no tiene la autoridad necesaria en materia de fronteras y aduanas para someter a los viajeros de Estados Unidos a registros indiscrimina-*762dos sin que medie causa probable o una orden judicial.(5) Como sostiene Cedeño Laclaustra ante nos, la creación de la "aduana criolla” que pretende el Departamento de Hacienda le está vedada.
IV
A tenor con la normativa descrita anteriormente es evi-dente la inconstitucionalidad del registro electrónico del equipaje de Cedeño Laclaustra en el caso de autos. Dicha actuación ilegal (esto es, el registro inicial de su equipaje mediante el equipo de rayos X) anula todas las interven-ciones posteriores con su persona y propiedad, ya que des-provee de un legítimo motivo fundado la posterior deten-ción de Cedeño Laclaustra, el interrogatorio que le hiciera el agente de la Unidad de Inspección Electrónica de Equi-paje, el registro manual de su maleta y la prueba de campo a la que se sometió la sustancia allí encontrada.
Más aún, el “procedimiento” de intervención de la Uni-dad de Inspección Electrónica de Equipaje, por las mismas razones que configuran su inconstitucionalidad, rebasa la autoridad del Secretario de Hacienda según expuesta en la Sec. 6140(a)2 de la Ley de Rentas Internas, 13 L.P.R.A. see. 8140. Los efectivos del Departamento de Hacienda que de-seen inspeccionar electrónicamente el equipaje de un via-jero que arriba a Puerto Rico han de tener “razones para creer que se están introduciendo artículos sujetos al pago de impuestos”. Véase 13 L.P.R.A. sec. 8140(a)2. Dichas ra-zones deben equivaler a motivos fundados. Sin embargo, ¿qué motivo fundado tiene la Unidad de Inspección Elec-trónica de Equipaje para someter todo bulto, maleta o pa-quete que entre a la Isla a una inspección electrónica? Evi-dentemente, ninguno. En consecuencia, las razones que justifican las inspecciones físicas son inválidas por surgir *763exclusivamente de inspecciones electrónicas previas reali-zadas sin motivo fundado alguno.
Recordemos, de los hechos narrados anteriormente, que al momento de llegar a Puerto Rico, Cedeño Laclaustra no había dado ningún motivo aparente para justificar una in-tervención con su persona. Es el registro de su maleta me-diante rayos X por el agente Burgos Guzmán lo que le-vanta sospechas sobre la posibilidad de contrabando en su equipaje. La maleta en cuestión fue fotografiada y varios agentes se desplazaron para identificar e intervenir con quien la recogiera. Al tomarla el peticionario, los agentes de Rentas Internas le cuestionaron sobre su contenido, del que sólo tenían conocimiento a través del registro electró-nico que habían realizado. Tanto las preguntas hechas a Cedeño Laclaustra como la orden de abrir su equipaje per-seguían identificar la naturaleza de los “bultos” percibidos durante el registro electrónico. No surge de los autos razón alguna, independiente del registro electrónico, que hubiera llevado a los agentes de Rentas Internas a sospechar de Cedeño Laclaustra o despertado su curiosidad por el con-tenido de su equipaje.
Al ser ilegal el registro electrónico de la maleta del pe-ticionario, todas las acciones posteriores que se basaron en el resultado de ese registro son “frutos del árbol ponzoño-so”; evidencia cuya obtención se deriva de una acción ilegal del Estado. Al explicar esta doctrina, la profesora Resumil señala:
No solamente la evidencia directa o primaria obtenida por medio de un procedimiento constitucionalmente viciado y dirigido a su obtención es susceptible de ser excluida. La aplica-ción de la regla de exclusión se extiende también a evidencia obtenida como resultado de la explotación de una intervención inconstitucional bajo las disposiciones que protegen el derecho del pueblo a la protección contra arrestos, registros y allana-mientos irrazonables. (Enfasis suplido.) O.E. Resumil de San-filippo, Derecho Procesal Penal, Orford, Ed. Equity, 1990, T. I, pág. 306.
*764La doctrina del “fruto de árbol ponzoñoso” fue reciente-mente adoptada de forma explícita por este Tribunal. Pueblo v. Serrano Cancel, supra; Pueblo v. Miranda Alvarado, 143 D.P.R. 356 (1997). No obstante, se exceptúa de la regla de exclusión la evidencia derivada, fruto de una ilegalidad de los agentes del Estado, si la evidencia habría sido des-cubierta inevitablemente, si una fuente independiente ha-bría justificado su detección o si el vínculo entre la ilegali-dad y la obtención de la evidencia era vago o atenuado. LaFave, supra, Sec. 11.4(a), pág. 234 et seq.
Ninguna de estas excepciones puede invocarse en el caso de autos. No surge del expediente ninguna razón, in-dependiente al primer registro ilegal, que hubiere dado causa a los agentes de la Unidad de Inspección Electrónica de Equipaje para intervenir con Cedeño Laclaustra. A to-das luces, nunca hubieran intervenido con Cedeño La-claustra de no levantarse sus sospechas a raíz de la inspec-ción electrónica de sus maletas. No hay prueba alguna de que Cedeño Laclaustra exhibiera conducta sospechosa que el contenido de su maleta se hubiere detectado por otro medio que el electrónico, que se hubiere alertado a los agentes del orden público de dicho contenido o que hubiere una política de interrogar a todos los pasajeros, indepen-dientemente del resultado del registro electrónico, sobre el contenido de su equipaje.
No se requiere un argumento complejo y sofisticado para establecer el vínculo entre el registro electrónico y la intervención con Cedeño Laclaustra. Las acciones de la Unidad de Inspección Electrónica de Equipaje estuvieron siempre encaminadas a la identificación del contenido del equipaje del peticionario. La única razón para acercarse a Cedeño Laclaustra y preguntarle qué llevaba en su maleta fue el resultado del registro electrónico inconstitucional. Como tal, la evidencia obtenida posteriormente estaba irremediablemente viciada por la inconstitucionalidad del registro inicial y debió ser suprimida.
*765La violación al derecho del acusado de no ser sujeto a registros irrazonables nos lleva a estar conformes con la revocación de la sentencia recurrida. Enfatizamos, ade-más, que esta acción es parte de un operativo de registros aduaneros inconstitucionales cuya cotidianidad consuma aún más la erosión de los derechos de los viajeros que arri-ban a esta isla.
Por las razones expresadas anteriormente, invalidaría-mos por inconstitucional el registro llevado a cabo por la Unidad de Inspección Electrónica de Equipaje por tratarse de un registro sin motivos fundados ni orden judicial y ca-rente de un interés apremiante del Estado. Por ende, esta-mos conforme con la sentencia hoy emitida, mediante la cual se revoca el dictamen del foro apelativo y se ordena la supresión de la evidencia incautada mediante este registro ilegal.
— O —

(1) Este es un procedimiento interno de la unidad de inspección de equipaje establecido para los agentes que intervienen con el equipaje en los aeropuertos. Véase el Anejo IV del Informe del Procurador ante nos.


(2) Este dispone, en lo pertinente:
“... (2) Inspección de Vuelos
“Una vez seleccionado un vuelo para inspección y comenzada la misma SE INS-PECCIONARÁ TODO EL EQUIPAJE incluyendo aquellos [sic] que van para los Cruceros.” Anejo IV del Informe del Procurador, pág. 10.


(3) Véase Thirtieth Annual Review of Criminal Procedure, 89 Geo. L.J. 5, 1156-1157 (2001): “In determining whether such a dispensation is justified, courts evaluate whether the government interest claimed to support the warrantless search is a ‘special need ... beyond the normal need for law enforcement’ that would be jeopardized through the individualized suspicion requirement normally applicable to *753searches. To be considered a special need, a government interest must address a real, current, Vital’ problem that can be addressed effectively through the proposed search. Even if a special need is present, however, it must still be balanced against the privacy interest at stake and the character of the intrusion. The determination of whether special needs searches are permissible consequently is heavily fact— and case-specific.” (Citas omitidas.)


(4) Cabe destacar que en U.S. v. Schafer, 461 F.2d 856 (9no Cir. 1972), es dis-tinguible del caso de autos también porque los registros se conducían antes que la persona embarcara al avión.


(5) Ya antes el Estado ha sido advertido de este hecho en la Opinión del Secre-tario de Justicia Núm. 21 de 20 de mayo de 1987.